687 S.E.2d 484 (2009)
BUMPERS
v.
COMMUNITY BANK.
No. 269PA09.
Supreme Court of North Carolina.
November 19, 2009.
Matthew W. Sawchak, Raleigh, Darryl J. May, Philadelphia, PA, F. Douglas Ross, Fairfax, VA, for Community Bank.
J. Jerome Hartzell, Mallam J. Maynard, for Travis T. Bumpers.
The following order has been entered on the motion filed on the 16th of November 2009 by N.C. Justice Center and Center for Responsible Lending for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 19th of November 2009."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).